DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection is based on nonstatutory double patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8, 9, 12, 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 9, 12, 13 and 16 of U.S. Patent No. US 10/721,767. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matters shown below. Claim 1 of instant application is anticipated by claims 1 and 4 of the patent. Claim 5 of instant application is anticipated by claims 5 and 8 of the patent. Claim 9 of instant application is anticipated by claims 9 and 12 of the patent. Claim 13 of instant application is anticipated by claims 13 and 16 of the patent. 
Instant Application
U.S. Patent No. US 10/721,767
1. A method performed by a terminal in a wireless communication system, the method comprising: 
     receiving, from a base station, information on contention-free random access (RA) resources for handover, the information on the contention-free RA resources for handover including information on dedicated preamble resources; 
      performing a contention-free RA procedure for handover based on the information on the contention-free RA resources for handover; 
       discarding the information on the contention-free RA resources for handover upon completion of the contention-free RA procedure for handover; 
    receiving, from the base station, information on contention-free RA resources for beam failure recovery (BFR), the information on contention-free RA resources for BFR includes first information for a beam and second information on a preamble for the beam, wherein the beam is associated with a synchronization signal block (SSB); 
      performing a contention-free RA procedure for BFR based on the information on the contention-free RA resources for BFR upon detecting a beam failure; and 
       not discarding the information on the contention-free RA resources upon completion of the contention-free RA resource for BFR.
4.The method of claim 1, wherein performing the contention-free RA procedure for BFR comprises: 

       identifying a preamble for the selected beam, based on the first information and the second information; and 
       transmitting, to the base station, the identified preamble.
5. A method performed by a base station in a wireless communication system, the method comprising: 
      transmitting, to a terminal, information on contention-free random access (RA) resources for handover, the information on the contention-free RA resources for handover including information on dedicated preamble resources; 
      performing a contention-free RA procedure for handover with the terminal based on the information on the contention-free RA resources for handover; 
       transmitting, to the terminal, information on contention-free RA resources for beam failure recovery (BFR), the information on contention-free RA resources for BFR includes first information for a beam and second information on a preamble for the beam, wherein the beam is associated with a synchronization signal block (SSB); and 
        performing a contention-free RA procedure for the BFR with the terminal based on information on the contention-free RA resources for BFR upon beam failure being detected by the terminal, wherein the information on contention-free RA resources for handover is discarded by the terminal upon completion of the contention-free RA procedure for handover, and wherein the information on the contention-free RA resources for BFR are not discarded at the terminal upon completion of the contention-free RA procedure for BFR.
8. The method of claim 5, wherein a beam associated with an SSB having a reception power above a threshold is selected by the 
9. A terminal in a wireless communication system, the terminal comprising: 
      a transceiver configured to transmit and receive signals; and 
      a controller configured to: 
         receive, via the transceiver from a base station, information on contention-free random access (RA) resources for handover, the information on the contention-free RA resources for handover including information on dedicated preamble resources, 
       perform a contention-free RA procedure for handover based on the information on the contention-free RA resources for handover, 
      discard the information on the contention-free RA resources for handover upon completion of the contention-free RA procedure for handover, 
       receive, via the transceiver from the base station, information on contention-free RA resources for beam failure recovery (BFR), the information on contention-free RA resources for BFR includes first information for a beam and second information on a preamble for the beam, wherein the beam is associated with a synchronization signal block (SSB), 
         perform a contention-free RA procedure for BFR based on the information on contention-free RA resources for BFR upon detecting a beam failure, and 
       not discard the information on the contention-free RA resources upon completion of the contention-free RA procedure for BFR.

13. A base station in a wireless communication system, the base station comprising: 
     a transceiver configured to transmit and receive signals; and 
     a controller configured to: 
          transmit, via the transceiver to a terminal, information on contention-free random access (RA) resources for handover, the information on the contention-free RA resources for handover including information on dedicated preamble resources, 
        perform a contention-free RA procedure for handover with the terminal based on the information on the contention-free RA resources for handover, 
        transmit, via the transceiver to the terminal, information on contention-free RA resources for beam failure recovery (BFR), the information on contention-free RA resources for BFR includes first information for a beam and second information for the beam, wherein the beam is associated with a synchronization signal block (SSB), and    
      perform a contention-free RA procedure for the BFR with the terminal based on information on the contention-free RA resources for BFR upon beam failure being detected by the terminal, wherein the information on contention-free RA resources for handover is discarded by the terminal upon completion of the contention-free RA procedure for handover, and wherein the information on the contention-free RA resources for BFR are not discarded at the 
16. The base station of claim 13, wherein a beam associated with an SSB having a reception power above a threshold is selected by the terminal, wherein a preamble for the selected beam is identified by the terminal based on the first information and the second information, and wherein the contention-free RA procedure comprises receiving, from the terminal, the identified preamble.

     receiving, from a base station, a message including configuration information for handover, the configuration information for 
handover including information on contention-free random access (RA) resources for handover;  
     performing a contention-free RA procedure for handover based on 
the information on the contention-free RA resources for handover;  
    discarding the information on the contention-free RA resources for handover upon completion of the contention-free RA procedure for handover;  
    receiving, from the base station, a message including configuration information for beam failure recovery (BFR), the configuration information for BFR including information on contention-free RA resources for BFR;  
       performing a contention-free RA procedure for BFR based on the information on the contention-free RA resources for BFR upon detecting a beam failure; and 
       not discarding the information on the contention-free RA resources upon completion of the contention-free RA procedure for BFR. 
4.  The method of claim 1, wherein the information on the contention-free 
RA resources for BFR includes at least one pair of a synchronization signal 
block (SSB) and a corresponding preamble index, and wherein performing the 
contention-free RA procedure for BFR comprises: 
     identifying an SSB index of an 
SSB with a reception power above a threshold, among the at least one pair of 
the SSB index and the corresponding preamble index;  
    identifying a preamble index corresponding to the identified SSB index, among the at least one pair of 
the SSB index and the corresponding preamble index;  and 
    transmitting, to the base station, a preamble corresponding to the identified preamble index. 
5.  A method performed by a base station in a wireless communication system, the method comprising: 
     transmitting, to a terminal, a message including configuration information for handover, the configuration information for 
handover including information on contention-free random access (RA) resources for handover;  
       performing a contention-free RA procedure for handover with the 
terminal based on the information on the contention-free RA resources for 
handover;  
       transmitting, to the terminal, a message including configuration information for beam failure recovery (BFR), the configuration information for BFR including information on contention-free RA resources for BFR;  and 
      performing a contention-free RA procedure for BFR with the terminal based on information on the contention-free RA resources for BFR upon beam failure being 
detected by the terminal, wherein the information on the contention-free RA 

contention-free RA procedure for handover, and wherein the information on the 
contention-free RA resources are not discarded at the terminal upon completion 
of the contention-free RA procedure for BFR. 
8.  The method of claim 5, wherein the information on the contention-free 
RA resources for BFR includes at least one pair of a synchronization signal 
block (SSB) and a corresponding preamble index, wherein an SSB index of an SSB 
with a reception power above a threshold is identified among the at least one 
pair of the SSB index and the corresponding preamble index, 
    wherein a preamble index corresponding to the identified SSB index is identified, among the at least one pair of the SSB index and the corresponding preamble index, and 
      wherein the contention-free RA procedure comprises receiving, from the 
terminal, a preamble corresponding to the identified preamble index. 
9.  A terminal in a wireless communication system, comprising: 
    a transceiver configured to transmit and receive signals; and 
    a controller configured to: receive, via the transceiver from a base station, a message 
including configuration information for handover, the configuration information 
for handover including information on contention-free random access (RA) 
resources for handover;  
       perform a contention-free RA procedure for handover based on the information on the contention-free RA resources for handover;  
        discard the information on the contention-free RA resources for handover 
transceiver from the base station, a message including configuration 
information for beam failure recovery (BFR), the configuration information for 
BFR including information on contention-free RA resources for BFR;  
     perform a contention-free RA procedure for BFR based on the information on the 
contention-free RA resources for BFR upon detecting a beam failure, 
      perform a contention-based RA procedure for the BFR in case that the message does not include the contention-free RA resources;  and not discard the information on the contention-free RA resources upon completion of the contention-free RA procedure for BFR. 
12.  The terminal of claim 9, wherein the information on the contention-free RA resources for BFR includes at least one pair of a synchronization signal block (SSB) and a corresponding preamble index, and 
      wherein the controller is configured to identify an SSB index of an SSB with a 
reception power above a threshold, among the at least one pair of the SSB index 
and the corresponding preamble index, identify a preamble index corresponding 
to the identified SSB index, among the at least one pair of the SSB index and 
the corresponding preamble index, and transmit, via the transceiver to the base 
station, a preamble corresponding to the identified preamble index.
13.  A base station in a wireless communication system, comprising: 
    a transceiver configured to transmit and receive signals; and 
    a controller configured to: transmit, via the transceiver to a terminal, a message including configuration information for handover, the configuration information for 

    perform a contention-free RA procedure for handover with the terminal based on the information on the contention-free RA resources for handover;  
    transmit, via the transceiver to the terminal, a message including configuration information for beam failure recovery (BFR), the configuration information for BFR including information on contention-free RA resources for BFR;  and 
      perform a contention-free RA procedure for BFR with the terminal based on information on the contention-free RA resources for BFR upon beam failure being detected by the terminal, wherein the information on the contention-free RA resources for handover is discarded by the terminal upon completion of the contention-free RA procedure for handover, and wherein the information on the contention-free RA resources are not discarded at the terminal upon completion of the contention-free RA procedure for BFR. 
16.  The base station of claim 13, wherein the information on the contention-free RA resources for BFR includes at least one pair of a synchronization signal block (SSB) and a corresponding preamble index, 
     wherein an SSB index of an SSB with a reception power above a threshold is identified among the at least one pair of the SSB index and the corresponding preamble 
index, 
     wherein a preamble index corresponding to the identified SSB index is identified, among the at least one pair of the SSB index and the corresponding preamble index, and    
      wherein the contention-free RA procedure comprises receiving, from the terminal, a preamble corresponding to the identified preamble index.




Allowable Subject Matter
Claims 2, 3, 6, 7, 10, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the 
/EVA Y PUENTE/                                                                                                                                                        Primary Examiner, Art Unit 2632